Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-11, 13-15, 17-20 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagersten et al., US Patent Application Publication 2019/0272239 (hereinafter Hagersten) in view of Wang et al., US Patent Application Publication 2004/0154012 (hereinafter Wang), further in view of Johnson et al., US Patent Application Publication 2019/0114422 (hereinafter Johnson).
	Regarding claim 1, Hagersten teaches:
A processor, comprising: a logic unit configured to execute multiple instructions (see e.g. para. [0052]); a fetch engine to retrieve data associated with the instructions from an external memory (see e.g. fig. 4, para. [0105]); a cache comprising multiple cache lines (see e.g. see e.g. para. [0007]), wherein each cache line can be marked as speculative with a spec bit (see e.g. para. [0097-100], claim 10, cacheline marked as 
Hagersten fails to explicitly teach a schedule buffer that lists the instructions to be executed by the logic unit, wherein each line in the cache comprises a spec-bit and data associated with one of the instructions.
	Wang teaches buffering instructions scheduled for execution, as well as a cache line with a speculation bit that holds data for an instruction (see e.g. para. [0080]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Hagersten and Wang to include a schedule buffer that lists the instructions to be executed by the logic unit, wherein each line in the cache comprises a spec-bit and data associated with one of the instructions. Using a buffer for scheduling instructions would have provided an advantage of ensuring an instruction is present and ready as soon as execution circuitry is available. Using a speculation bit for a cache line would have assisted in tracking speculative data as desired by Hagersten, and would have provided an advantage such as discussed by Wang of preventing bypass of speculative-thread store data to a load instruction from a non-speculative thread (see e.g. para. [0079-83]).

	Johnson teaches removing or invalidating cache lines due to a misprediction (see e.g. para. [0079]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Hagersten, Wang, and Johnson to, in response to detecting a branch miss-prediction, remove a third cache line from the cache when the spec-bit in the third cache line is in a speculative state. This would have provided an advantage such as discussed by Johnson to “leverage the security properties of in-order processors, while still allowing a substantial degree of speculative performance gain.” (see para. [0053]).
	 Regarding claim 3, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the management unit is further configured to prevent cache probe instructions to interact with data in a cache line comprising a spec-bit in a speculative state (see e.g. Hagersten para. [0057], [0093]). 
Regarding claim 4, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the management unit is further configured to prevent an external source to access data in a cache line comprising a spec-bit in a speculative state, wherein the external source comprises at least one of a read line 
Regarding claim 5, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the instructions to be executed by the logic unit in the schedule buffer have been checked for dependency prior to be listed in the schedule buffer (see e.g. Wang para. [0028], [0051]). 
Regarding claim 6, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, further comprising an out-of-order logic which, together with the cache and the schedule buffer, to define a micro-architecture state configured to be modified non-deterministically to improve a processor performance (see e.g. Hagersten para. [0050], Wang para. [0021]). 
Regarding claim 7, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the schedule buffer is configured to invalidate a speculative instruction that has not been executed prior to a current instruction that is being executed (see e.g. Wang para. [0022]). 
	Regarding claim 8, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the data in the first cache line comprises a reserved memory address, and the management unit is configured to prevent access to 
Regarding claim 9, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the schedule buffer comprises a logic circuit to detect an invalid branch of instructions when a first instruction in a second branch is committed for execution (see e.g. Hagersten para. [0078], [0100]). 
Regarding claim 10, Hagersten in view of Wang and Johnson teaches or suggests:
The processor of claim 1, wherein the schedule buffer clears the spec-bit into a true state when a speculative instruction is retired (see e.g. Hagersten para. [0050], [0095], Wang para. [0113]).
	Claims 11-14 are rejected for reasons corresponding to those given above for claims 1-10.
Claims 15-20 are rejected for reasons corresponding to those given above for claims 1-10.


Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.
Initially, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “Each independent claim requires…that cache lines remain in the cache when their spec bit is reset to non-speculative.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, arguendo, the L1 cache of Hagersten is the “safe cache”. There is no “side cache” described in the Hagersten provisional. This is because the “L1 cache can be designed which is extremely difficult to use for side-channel attacks” (see Hagersten provisional para. [0089]). The determination that a cache line is non-speculative means that it can safely be installed in other parts of the cache hierarchy (e.g. the less secure L2 cache). It does not require the cache line to be removed from the L1 cache. “Once the speculation is resolved, the data can then silently be evicted if miss-speculated. Else, its marking as speculative gets unset and from this point in may also be installed in the rest of the hierarchy.” (Hagersten provisional para. [0088], emphasis added).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183